DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Rebecca L. Rudolph (Reg. #41,539) on April 13, 2022, where the amendments were proposed, and later authorized in a following discussion on April 20, 2022.
The application has been amended as follows: 
Regarding Claim 8, Line 21, the equation “            
                
                    
                        l
                    
                    
                        i
                        j
                    
                    
                        (
                        k
                        )
                    
                
                =
                 
                
                    
                        ∫
                        
                            0
                        
                        
                            ∞
                        
                    
                    
                        
                            
                                <
                                
                                    
                                        
                                            
                                                u
                                            
                                            
                                                '
                                            
                                        
                                    
                                    
                                        i
                                    
                                
                                (
                                x
                                +
                                r
                                
                                    
                                        e
                                    
                                    
                                        k
                                    
                                
                                )
                                
                                    
                                        
                                            
                                                u
                                            
                                            
                                                '
                                            
                                        
                                    
                                    
                                        j
                                    
                                
                                (
                                x
                                )
                                >
                            
                            
                                <
                                
                                    
                                        
                                            
                                                u
                                            
                                            
                                                '
                                            
                                        
                                    
                                    
                                        i
                                    
                                
                                (
                                x
                                )
                                
                                    
                                        
                                            
                                                u
                                            
                                            
                                                '
                                            
                                        
                                    
                                    
                                        j
                                    
                                
                                (
                                x
                                )
                                >
                            
                        
                         
                        d
                        r
                    
                
            
        ” on the left has been deleted. 
The amendment filed February 23, 2022 intended to delete the equation on the left and replace it with the equation on the right, which is in underline to indicate an amendment. The deletion of the equation on the left was not properly indicated.  
Regarding Claim 8, the following line is inserted after Line 27 such that Lines 27-28 recite:
“between the front fan (14) and the first guide vanes (24, IGV);
--             
                
                    
                        u
                        '
                    
                    
                        j
                    
                
            
         corresponds to the airflow (38) turbulent velocity component in the j-th direction;”
The above amendment is made to clarify that             
                
                    
                        u
                        '
                    
                    
                        j
                    
                
            
         is the unit vector in direction j to mirror the description of the unit vector in direction i. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, along with the above amendments, resolve the 35 U.S.C. 112(b) issues present in the claims. The overall scopes of the claims, as best understood previously, remain similar. Claims 8-24 remain allowable for the same reasons as indicated in the previous action filed September 22, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745